Grant, J.
On April 13,1984, the Board of Regents of the University of Nebraska filed this action against Lueder Construction Company (Lueder) and Insurance Company of North America, Lueder’s performance bond surety for the project, for damages premised on breaches of contract and warranty in the construction of the college of pharmacy building at the University of Nebraska Medical Center in Omaha. Lueder subsequently filed third-party petitions seeking contribution and indemnity from The Prescon Corporation and appellees Walter D. Rudeen and Associates, Inc. (Rudeen), and Wilscam Mullins Birge, Inc. (Wilscam).
On February 21,1986, the district court for Douglas County sustained the demurrers of Rudeen and Wilscam and ordered that Lueder’s third-party petitions against them be dismissed. Lueder timely appealed. This appeal is disposed of by the case of Board of Regents v. Lueder Constr. Co., ante p. 686, 433 N.W.2d 485 (1988). In light of our decision in that case, the *699issues presented in this appeal are moot, and the appeal is dismissed.
Appeal dismissed.